Title: From Thomas Jefferson to Samuel Huntington, 25 October 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Octr. 25. 1780.

I do myself the pleasure of handing on the dispatches from General Gates accompanying this.
Since my last informing you of the appearance of an enemy’s fleet they have landed 800 men in the neighbourhood of Portsmouth and some more on the bay side of Princess Anne County. On the 23d. in the morning they landed 1000 infantry and 100 cavalry at New Port’s news who immediately took possession of hampton. The horse were proceeding up the road at the time of our last intelligence. The residue of their force remained still on board. The unarmed State of the people leaves it not in our power to say precisely where one hundred horse will be stopped. The few who have arms have turned out with the greatest alacrity but they are not of a nature proper to oppose horse. Such a Corps as Major Lee’s  would now be of infinite value to us. Our Cartridge paper has been nearly exhausted by the Southern army, and 2000 Cartouch boxes which we had bought in Baltimore we have reason to believe were on their way down the bay when the enemy came in and have probably fallen into their hands. The want even of these small articles will be of great disadvantage. The Spirit which has shewn itself among the people on this occasion has given me the greatest pleasure, but I must not-withstanding assure you Sir that if great supplies of arms are not immediately sent on there is no event which may not be expected.
I have the honor to be with the greatest respect & esteem Your Excellency’s most obedt. & most humble servt,

Th Jefferson

